DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Press (US 3218096).


    PNG
    media_image1.png
    813
    600
    media_image1.png
    Greyscale

As an initial matter, the examiner would like to point out the applicant’s conical sealing frustum (20) and convex face (or convex sides, 22; see applicant’s Fig. 2 above).  In this instant application, applicant in paragraph [0056], see below, recites:
 “Referring to Figure 2, as discussed, the male portion 12 comprises a conical sealing frustum 20 having convex sides 22, emphasis added,… The conical sealing frustum 20 comprises convex sides 22, such that a cross-section of the conical sealing frustum 20 defines a convex curved contour along its taper on the outer surface, emphasis added. The conical sealing frustum 20 may generally taper along a slope angle "T3" (e.g., a slope angle T3 of 36.10) with a slope length "S" (e.g., a slope length S of about 0.233 inches for a connector body 16 and/or pipe 16 of nominal size 3/4") along a slope line (illustrated in dashed lines).”
The examiner notes that the convex face (or convex sides, 22; see applicant’s Fig. 2, above, and a portion of paragraph [0056] above) overlays or is on top of an underlaying structure, said structure being the conical sealing frustum 20 which has a taper along a slope angle "T3".  The convex face (or convex sides, 22) and the conical sealing frustum (20) being a single monolithic structure.
Press has a convex face (or convex sides) and accordingly a conical sealing frustum (not expressly illustrated) which has a taper along a slope angle (not expressly illustrated), similar to that of the applicant’s.


    PNG
    media_image2.png
    789
    1042
    media_image2.png
    Greyscale


Re Clm 1:  Press discloses a male connector (20, see Figs. 4 and 5 and the Fig. above) for establishing a line-seal for transport of fluids between pipes, whereby the male connector is structured to increase a seating pressure, the male connector comprising: a male portion provided at one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: 
a conical sealing frustum (at the end containing 22, such as at 1022), wherein the conical sealing frustum has a slope angle (see the angle of 1022);
wherein the conical sealing frustum comprises a convex face (at 22), having radius (see above); 
wherein the male connector is structured to be operatively coupled to a female connector such that the conical sealing frustum forms a substantially line-seal with the female connector for transport of a fluid therethrough (wherein the male connector is made to or is capable of being operatively coupled to a female connector such that the conical sealing frustum can form a substantially line-seal with the female connector for transport of a fluid therethrough).  
 Press fails to disclose that the ranges are between 25.1 to 41.5 degrees for the disclosed slope angle of the conical sealing frustum; and that the ranges are between 0.50 to 0.77 inches for the disclosed radius of the a convex face of the conical sealing frustum.
As can be see above, Press discloses both a conical sealing frustum which has a slope angle (see the angle of 1022); and the conical sealing frustum comprises a convex face (at 22), having a radius (see above).  Even though Press is silent as the ranges of the slope angle and the radius, Press does appear to be either within the claimed ranges or approaching the claimed ranges.
Both the ranges set forth above, for the respective slope angle and radius, will have an impact on the fit, form, and function of the seal, the sealing surface shape, and force and/or torque required to make the sealing surface mate and seal with a mating member.  Where such would enhance the sealing and force required to seal a joint made, alternatively, such would yield the same predictable result of allowing a leak free joint to be made when a joint is assembled. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Press, to have had to disclose that ranges are between 25.1 to 41.5 degrees for the disclosed slope angle of the conical sealing frustum; and that ranges are between 0.50 to 0.77 inches for the disclosed radius of the a convex face of the conical sealing frustum, for the purpose of providing a means to enhance the fit, form, and function of the seal, the sealing surface shape, and force and/or torque required to make the sealing surface mate and seal with a mating member, where such would enhance the sealing and force required to seal a joint made, alternatively, such would yield the same predictable result of allowing a leak free joint to be made when a joint is assembled.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 2: Press discloses that the male connector is manufactured from a material.
Press fails to disclose a carbon steel material or a stainless steel material.
Carbon steel material or a stainless steel material is strong, relatively inexpensive, and radially available, can withstand high pressures and forces, and can withstand harsh environments.  These materials are used to improve the strength of a joint or joint member, the safety of a joint or joint member, or to extend the life of a joint or joint member, alternatively, the selection and use of either of the above materials would yield the same predictable result of forming a structure that could be used in a connection or providing a strong, reliable, leak proof member.
The examiner is taking Official notice that it is old and known to form fittings or fitting members out of either a carbon steel material or a stainless steel material, for the purpose of improving the strength of a joint or joint member, the safety of a joint or joint member, or to extend the life of a joint or joint member, alternatively, the selection and use of either of the above materials would yield the same predictable result of forming a structure that could be used in a connection or providing a strong, reliable, leak proof member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had a carbon steel material or a stainless steel material, for the purpose of improving the strength of a joint or joint member, the safety of a joint or joint member, or to extend the life of a joint or joint member, alternatively, the selection and use of either of the above materials would yield the same predictable result of forming a structure that could be used in a connection or providing a strong, reliable, leak proof member.
Note that it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clms 3, 4, 13, and 14: Press discloses that the male connector comprises at least a portion of a surface of the male connector.
Press fails to disclose one or more layers applied to a least a portion of a surface and wherein the one or more layers comprise a coating structured to improve predetermined surface properties of the male connector or a plating structured to improve the predetermined surface properties of the male connector, thereby providing predetermined enhanced sealing performance.  
A layer of coating or plating, or layers of coatings or plating applied to a structural member or members can protect the structural member or members from becoming corroded, from receiving wear, galling, or chemical damage, or can enhance the instillation process by reducing friction or improve the sealing means.  Accordingly, a layer of coating or plating, or layers of coatings or plating can be used for the purpose of protecting the structural member or members from damage or to enhance the assembly process. 
The examiner is taking Official notice that it is old and known to employ one or more layers applied to a least a portion of a surface of a member and wherein the one or more layers comprise a coating structured to improve predetermined surface properties or a plating structured to improve the predetermined surface properties, for  providing predetermined enhanced sealing performance, for the purpose of aiding in the prevention or reduction of corrosion, wear, galling, or chemical damage, or for the purpose of enhancing the instillation process by reducing friction or improve the sealing means.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had one or more layers applied to a least a portion of a surface and wherein the one or more layers comprise a coating structured to improve predetermined surface properties of the male connector or a plating structured to improve the predetermined surface properties of the male connector, thereby providing predetermined enhanced sealing performance, for the purpose of aiding in the prevention or reduction of corrosion, wear, galling, or chemical damage, or for the purpose of enhancing the instillation process by reducing friction or improve the sealing means.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
	As for Clm 5:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 5 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be steam.  
As for Clm 6:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 6 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be hot oil.  
As for Clm 7:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 7 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be a predetermined mixture comprising water and glycol.  
Re Clms 8 and 16: Press discloses that the male connector is structured for conveying the fluid to and from heat tracer pipes and heating jackets (the male connector is structured for conveying the fluid to and from heat tracer pipes and heating jackets because the male connector is a hollow tubular member), and the fluid is a fluid (see the title).
Press fails to disclose a heating fluid.  
Heating fluid can be used to heat, enhance chemical reactions/processes, clean, and so on.   Accordingly, a heating fluid can be used for the purpose of heating, enhance chemical reactions/processes, or cleaning. 
The examiner is taking Official notice that it is old and known to employ a heating fluid, for the purpose of heating, enhance chemical reactions/processes, or cleaning.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had a heating fluid, for the purpose of heating, enhance chemical reactions/processes, or cleaning.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 9:  Press discloses the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components (the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components because the male connector is a hollow tubular member with two connectable ends).  
Re Clm 10:  Press discloses wherein the male connector is coupled (coupled being defined as linked and coupled does not require direct contact) to a process pipe (see Col. 2, lns. 27-37 and Fig. 4).  
Re Clm 11: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the substantially line-seal (Press has a minimum seating torque for establishing a line-seal because a torque would be required to minimally seat the line-seal) having a standard deviation of less than 20.  
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.
Re Clm 12:  Press discloses a connector assembly (see Figs. 4 and 5) for establishing a line-seal for transport of fluids between pipes, the assembly comprising: a male connector (20) comprising a male portion provided at the one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: a conical sealing frustum (at the end containing 22) provided at the one end of the male connector; wherein the conical sealing frustum comprises convex fac
a female connector (14, see Col. 2, lns. 27-37 and Fig. 4) comprising a female portion at one end of the female connector, wherein the female portion comprises: a female flange (containing 16 and 24) having a seat portion (at 24) at the one end of the female connector; wherein the seat portion has a face (see the face); 
wherein the male connector is operatively coupled to the female connector (see Figs. 4 and 5) such that the conical sealing frustum forms a substantially line-seal (where 22 and 24 abut) with the seat portion of the female connector (see Figs. 4 and 5) for transport of a fluid therethrough (the connection being pipes are made to or are capable of having a fluid flow through it/them).  
 Press, in the species illustrates in Figs. 4 and 5, fails to disclose a slanted straight face.
However, Press in the species illustrates in Figs. 1-3, discloses a slanted straight face (15, and it is noted that in Col. 2, lns. 36-41 indicates that 15 is for connecting to another tubular member, and Press sets no limitations as to what the other tubular member is, nor has said another tubular member bee defined by Press, emphasis added), for the purpose of providing an alternative means to make a fluid sealed joint, alternatively, such a structural arrangement would have yielded the same predictable result of allowing fluid to flow through a connected joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press in Figs. 4 and 5, to have had a slanted straight face, as taught by Press in Figs. 1-3 and Col. 2, lns. 36-41, for the purpose of providing an alternative means to make a fluid sealed joint, alternatively, such a structural arrangement would have yielded the same predictable result of allowing fluid to flow through a connected joint.
Note: Press does not indicates that such a structural arrangement, as set forth above, is not possible. 
As for Clm 15:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 15 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be a steam, hot oil, or a mixture comprising water and glycol.  
Re Clm 17:  Press discloses the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components (the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components because the male connector is a hollow tubular member with two connectable ends).  
Re Clm 18:  Press discloses wherein the male connector is coupled (coupled being defined as linked and coupled does not require direct contact) to a process pipe (see Col. 2, lns. 27-37 and Fig. 4).  
Re Clm 19: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the line-seal (Press has a minimum seating torque for establishing a line-seal because a torque would be required to minimally seat the substantially line-seal) having a standard deviation of less than 20.  
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.
Re Clm 20:  Press discloses a method for forming a connector assembly (see Figs. 4 and 5) for establishing a line-seal for transport of fluids between pipes, the method comprises: providing a male connector (20) comprising a male portion provided at one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: a conical sealing frustum (at the end containing 22) provided at the one end of the male connector; 
wherein the conical sealing frustum comprises a convex face (at 22); providing a female connector (14, see Col. 2, lns. 27-37 and Fig. 4) comprising a female portion at one end of the female connector, wherein the female portion comprises: 
a female flange (containing 16 and 24) having a seat portion (at 24) at one end of the female connector(see Figs. 4 and 5), wherein the seat portion has a face (see the face); 
operatively coupling the male connector to the female connector (see Figs. 4 and 5) such that the conical sealing frustum forms a substantially line-seal with the seat portion of the female connector (see Figs. 4 and 5) for transport of a process fluid (any fluid through a pipe is being used for some process) therethrough (see the title and Col. 1, lns. 6-60).
Press, in the species illustrates in Figs. 4 and 5, fails to disclose a slanted straight face.
However, Press in the species illustrates in Figs. 1-3, discloses a slanted straight face (15, and it is noted that in Col. 2, lns. 36-41 indicates that 15 is for connecting to another tubular member, and Press sets no limitations as to what the other tubular member is, nor has said another tubular member bee defined by Press, emphasis added), for the purpose of providing an alternative means to make a fluid sealed joint, alternatively, such a structural arrangement would have yielded the same predictable result of allowing fluid to flow through a connected joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press in Figs. 4 and 5, to have had a slanted straight face, as taught by Press in Figs. 1-3 and Col. 2, lns. 36-41, for the purpose of providing an alternative means to make a fluid sealed joint, alternatively, such a structural arrangement would have yielded the same predictable result of allowing fluid to flow through a connected joint.
Note: Press does not indicates that such a structural arrangement, as set forth above, is not possible. 

The following rejections are for claims 11 and 19, these are alternative rejections.

Re Clms 11 and 19: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the substantially line-seal (Press has a minimum seating torque for establishing the line-seal as such a torque would be required to minimally seat the line-seal) having a standard deviation.
Press fails to disclose a standard deviation of less than 20.  
Press does not expressly disclose the standard deviation of less than 20, but Press has the claimed physical elements to produce the claimed standard deviation of less than 20.  
A standard deviation illustrates the amount of variation or dispersion of a set of values, in this instance, for the purpose of determining the reliability or the repeatability or of obtaining a minimum seating torque for establishing the line-seal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had a standard deviation of less than 20, for the purpose of determining the reliability or the repeatability or of obtaining a minimum seating torque for establishing the line-seal.
Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because applicant’s amendments to the claims required a new ground of rejections to be made and applicant’s amendments also required a different interpretation of the art to be applied.
All claims not specifically argued will stand or fall with the claim(s) from which it/they depend.
As for the Official notice(s) taken in the rejections above, and to address applicant’s remarks, filed on 05/16/2022, directed toward the Official notice the examiner notes the following:
1.  In order to traverse the examiner’s Official notice(s), applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. MPEP 2144.03.
Applicant has not done such or has not done so sufficiently, and accordingly, the Official notice statement(s), set forth above, henceforth are taken to be admitted prior.
2.  A general allegation, made by applicant, that the claims define a patentable invention, with regards to the Office notice, is inadequate. 
Applicant’s general allegations are inadequate.
3. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained.
Applicant did not adequately traverses the examiner’s assertion of Official notice.  Accordingly, the examiner is not required to provide documentary evidence and the rejections are maintained.
Again, the Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant has failed to sufficiently traverse the examiner’s assertion of Official notice. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/11/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679